Citation Nr: 0628245	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-08 973	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

This matter initial came before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 decision by the RO which 
denied service connection for PTSD and hepatitis C.  

In May 2006, the Board entered a decision denying service 
connection for hepatitis C, to include as due to herbicide 
exposure, and remanding the issue of service connection for 
PTSD.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1966 to July 
1968.  

2.  On June 3, 2006, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
that the veteran died in January 2006.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  


ORDER

The appeal is dismissed.  




		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


